DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HODGES 20150214414 discloses:
 [0008]   a power source comprising a light source and a photovoltaic device. The light source emits light in response to receiving light source input power. The photovoltaic device outputs photovoltaic-generated electrical power in response to receiving light from the light source. A first portion of the photovoltaic-generated electrical power output by the photovoltaic device is the light source input power. In some embodiments the light source comprises a light-emitting device and a photoluminescent material. The light-emitting device emits light of a first peak wavelength in response to receiving the light source input power. The photoluminescent material emits light of a second peak wavelength in response to receiving light of the first peak wavelength from the light-emitting device. In some embodiments the light source receives temporary light source input power from an external power supply during startup of the power source, but receives no other externally-supplied power.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, inter alia, an array of light emitting diodes configured as claimed nor does the prior art of record disclose a method for storing energy comprising, inter alia, emitting optical energy at a first wavelength from a surface of a light source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 29, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836